EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from John Jihun Kim on 08/26/2021.
The application has been amended as follows: 
SPECIFICATION
Replace all occurrences of “geometry member” with “geometry portion”.
CLAIMS
CLAIM 1: A cosmetic applicator, comprising: 
a drawing unit including: 
a first body having a reservoir configured to contain a cosmetic; and 
an applicator tip extended from the first body, and configured to apply the cosmetic on a face; and 
a cap unit detachably coupled to the drawing unit, the cap unit including: 
a second body detachably coupled to the drawing unit, wherein the second body comprises an accommodation portion disposed at a first end thereof to accommodate[[s]] the applicator tip when the cap unit is coupled to the drawing unit; and 
a geometry module connected to the second body, and configured to guide the applicator tip on the face around an eye, 

wherein the second coupling portion of the geometry module is hingedly coupled to the first coupling portion of the second body, and the geometry module is configured to rotate around the first coupling portion, 
wherein the geometry module comprises and second geometry portions disposed on opposing sides of the first and second coupling portions
portion has a first side edge, a second side edge positioned opposite to the first side edge, and a third side edge connecting an end of the first side edge with an end of the second side edge, wherein a distance between the first side edge and the second side edge continuously increases in a direction from the second coupling portion to the third side edge, 2Appl. No.: 16/517,160 Reply to Office action of April 7, 2021 
wherein the third side edge has a concavity extending inwardly from the end of the second side edge and a convexity extending inwardly from the end of the first side edge such that the convexity and concavity form a continuous curvature along the length of the third side edge, 
portion has a fourth side edge extending from the first side edge, a fifth side edge extending from the second side edge and positioned opposite to the fourth side edge, and a sixth side edge connecting an end of the fourth side edge with an end of the fifth side edge, wherein a distance between such that the fourth and fifth side edges converge to form the sixth side edge, the sixth edge being formed as a single convex curvature, and wherein the second coupling portion is positioned substantially at a midpoint of a line extending from the third side edge of the first geometry portion to the sixth side edge of the second geometry portion.  

CLAIM 2: The cosmetic applicator according to claim 1, wherein the first geometry portion has a flat surface.  

CLAIM 3: Cancelled

CLAIM 4: The cosmetic applicator according to claim 2, wherein the first geometry portion includes an opening. 

CLAIM 6: The cosmetic applicator according to claim 2, wherein the first geometry portion has a thickness, and the thickness of the first geometry portion decreases as it goes toward an edge of the first geometry portion.  

CLAIM 8: The cosmetic applicator according to claim 1, 3Appl. No.: 16/517,160 Reply to Office action of April 7, 2021  a second end 

CLAIM 9: Cancelled

CLAIM 10: Cancelled


CLAIM 13: The cosmetic applicator according to claim 1[[8]], wherein 
wherein in the first state, the first geometry portion is overlapped with the second body and the line extending from the third side edge of the first geometry portion to the sixth side edge of the second geometry portion is aligned with a longitudinal axis extending through the second body and the second geometry portion extends away from a second end of the second body, where the second end of the second body is opposite of the first end of the second body, and
wherein in the second state, the second geometry portion is overlapped with the second body and the line extending from the third side edge of the first geometry portion to the sixth side edge of the second geometry portion is aligned with the longitudinal axis extending through the second body and the first geometry portion is configured to extend away from the second end of the second body.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has not been rejected using the prior art of record because none of the 

Kassai discloses a similar cosmetic applicator (50) comprising a second body (52, 58 and 62) and a geometry module (54, 56) wherein the geometry module is coupled to the second body via a hinge (60) and the geometry module is configured to rotate around the first coupling portion (Column 4, lines 11-14), wherein the geometry module includes a first geometry portion (curvature, 56) extended from the second coupling portion, and a second geometry portion (curved surface opposite 56) extended from the second coupling portion (best shown in Figures 6-9) and positioned at an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635.  The examiner can normally be reached on Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                             


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799